UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



    DAVID HALL CRUM,

          Plaintiff,
                 v.                                        Civil Action No. 18-288 (JEB)
    JESSIE K. LIU, U.S. Attorney,

          Defendant.




                                  MEMORANDUM OPINION

         Pro se Plaintiff David Hall Crum brought this action against Jessie Liu, the U.S. Attorney

for the District of Columbia. See ECF No. 1. As his initial Complaint never specified a

particular claim or how he had been injured by any action of Liu or the U.S. Attorney’s Office,

the Court granted her motion to dismiss. See ECF No. 13. Giving a pro se Plaintiff the benefit

of the doubt, however, the Court “allow[ed] Plaintiff to file an amended complaint, should he so

choose, that sets out both his standing and a claim for which relief may be granted.” Id. at 2.

Crum accepted the invitation, but as his most recent effort is no more productive, the Court will

grant Defendant’s renewed Motion to Dismiss.

         The Amended Complaint tosses out a number of unspecified and often-unconnected

allegations: 1) Defendant (at some point) established that Plaintiff had a criminal history that was

not legally substantiated; 2) She tried but did not succeed in incarcerating him; 3) She relied on

an outdated D.C. statute; 4) She abused her power as to minorities; 5) Plaintiff sought justice

“nearly” 20 years ago; and 6) He was penalized in 2002. See ECF No. 16 at 2-5. Perhaps Crum




                                                 1 
 
is complaining of his incarceration in 2002 (or earlier), or he might even be claiming that such

conviction is being used against him today.

       Any of these inferences, however, is mere speculation since the Amended Complaint – as

well as the Opposition to Defendant’s latest Motion, see ECF No. 20 – offers no indication of

what has actually happened to him. Indeed, since he notes that the Government was

unsuccessful in trying to detain him perhaps via a purportedly incorrect criminal history, maybe

he has not been injured at all. In any event, the Court has already generously provided Plaintiff

another bite at the apple and explained in the prior Order that what was missing was an actual

specific allegation of what caused him harm. At this point, without having demonstrated any

actual injury, he has no standing to pursue his suit, nor has he sufficiently stated a claim on

which relief could be granted.

       The Government accurately adds that he cannot sue on behalf of other minorities, that he

has not exhausted any claim under the Federal Tort Claims Act (if that is indeed his cause of

action), and that no Bivens suit lies against Liu in her official capacity. The Court need not rely

on any of these positions since Plaintiff’s suit founders at the more basic level of his failure to set

forth either an injury or a cause of action.

       A separate Order will dismiss the matter without prejudice.

                                                              /s/
                                                       JAMES E. BOASBERG
                                                       United States District Judge


Date: July 3, 2018




                                                  2